Citation Nr: 1627271	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  14-26 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to April 10, 2014, and in excess of 50 percent, thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, NY.


FINDINGS OF FACT

For the entire appeal period, the Veteran's service-connected PTSD has resulted in occupational and social impairment with reduced reliability and productivity due to symptoms of a nature and severity most nearly approximating those contemplated by a 50 percent disability rating.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9413 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claim in May 2011, prior to the initial adjudication of the claim.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

VA provided VA examinations in June 2011 and April 2014 to determine the severity of the Veteran's mental health disability.  There is no argument or indication that these examinations, in particular the most recent one, are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder. 

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) was recently issued and applies to all claims that were pending before the RO on or after August 4, 2014, as was the case here.  This version of the DSM no longer relies on Global Assessment of Functioning (GAF) scores and thus such evidence will not be considered in evaluating the claim.

The Veteran raised his claim of an increased rating for PTSD in March 2011.  His service-connected mental health disability is currently rated as 30 percent disabling prior to April 10, 2014, and as 50 percent disabling from that date, forward.  Resolving doubt in favor of the Veteran, the Board finds that he meets the criteria for a rating of 50 percent, but no higher, during the entire appeal period.

The criteria for a 50 percent rating are as follows: Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413. 

The criteria for a 70 percent rating are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are as follows: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

A June 2011 VA examination shows that the Veteran reported nightmares and constant tiredness.  He stated that he is irritable with family members and sometimes refuses to go to family functions.  He indicated that he was taken aback by an Asian convenience store clerk, who reminded him of Vietnam.  He did not report panic attacks or suicidal ideation.  Speech and thought were unimpaired.  The examiner noted that the Veteran re-experiences military stressors in nightmares and in intrusive thoughts and memories, reported increased arousal and signs and symptoms of numbing/avoidance.  The Veteran appeared to have a stable relationship with his wife of 40 years and good relationship with his three children and their children.  At the time, the Veteran had recently joined a singing group.  With regard to occupational impairment, the Veteran did not report impairment in his current job due to psychiatric symptoms.  The examiner noted the presence of symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

An April 2014 VA examination shows that the Veteran was in the process of getting divorced after 43 years of marriage.  He had been separated for about one year and was residing in his mother's home.  The separation was triggered by his disclosure of prior transgressions.  As a result of this, his oldest two daughters had recently distanced from him.  Socially, the Veteran stayed at home most of the time, interacted with members of the local American Legion and the Babylon Vet Center, where he received individual therapy twice a month.  He worked sporadically in sales (12 hours per month).  The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, and difficulty and inability in establishing and maintaining effective work and social relationships.  The examiner noted a change in psychosocial stress due to being separated from his wife and oldest daughters.  

VA treatment records (in Virtual VA) show that the Veteran has received psychiatric treatment throughout the appeal period.  These records show relationship problems as far back as January 2011.  Significantly, an August 2012 note shows that the Veteran reported conflicts with his wife and made comments of suicidal ideation, although the Veteran denied intent or plans.  An October 2013 note shows that the Veteran was already separated from his wife.  Overall, VA treatment records show continued reports of irritability, low frustration tolerance, anhedonia (noted as extreme in September 2012), poor sleep, nightmares, tiredness, fatigue, depression, and emotions triggered by events in the Middle East.  Meanwhile, treatment records from the Babylon Veteran Center show that the Veteran has ongoing depression, anxiety, sleep difficulties, and intrusive thoughts, all of which interfere with his ability to carry on an active lifestyle, socially interact, or integrate with others.  See December 2012 letter from the Vet Center.

Resolving doubt in favor of the Veteran, the Board finds that his disability picture, as described above, is found to most nearly approximate the criteria for a 50 percent rating during the entire appeal period.

The evidence of record, however, does not warrant a rating higher than 50 percent for any portion of the appeal period.  In this regard, the Veteran's communication has consistently been within normal levels.  There are no reports of grossly inappropriate behavior or an inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation or own name, and, except for a few provocative comments on the subject of suicide, has denied plans or an intent to commit suicide.  Although the evidence shows that the Veteran avoids social situations, spends most of his time at home, and has limited contact with his children, the Board finds that such symptoms are indicative of a difficulty in establishing and maintaining effective relationships, rather than an inability to do so.  To that extent, the Veteran's social impairment is deemed contemplated by the 50 percent rating.

In sum, the evidence, both lay and medical, does not more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Rather, the evidence shows that, while two of his daughters distanced themselves from him, he maintains a relationship with his youngest daughter.  Significantly, VA treatment records show that the Veteran has stated doing better since his divorce.  In view of the above, the Board finds that the Veteran's symptomatology most nearly approximates the criteria for a 50 percent rating, but no higher, during the entire appeal period.

Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has social (to include being irritable with family members and having straining relationships with his daughters) and occupational impairment as a result of his mental health disability.  Such symptomatology is directly contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In summary, a higher rating of 50 percent for PTSD is being granted for the period prior to April 10, 2014, based, in part, on application of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against a rating higher than 50 percent during the entire appeal period.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


ORDER

For the period prior to April 10, 2014, a rating of 50 percent for PTSD is granted.

For the entire appeal period, a rating in excess of 50 percent for PTSD is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


